DETAILED ACTION
Claims 1-3, 5, 7-12, 14 and 16-22 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants amendments to the Specification, the objection to the Specification of the previous office action is Withdrawn. 
Following Applicants arguments and amendments, the 101 rejection of the claims is Maintained.
Applicant’s Argument: The claims are not directed to the abstract idea of a mental process.
Examiner’s Response: Applicant’s Arguments are moot as the claims were identified as abstract under the grouping of Mathematical Concepts and not a Mental Process.
Applicant’s Argument: The claims are directed to a practical application.
Examiner’s Response: The Examiner disagrees and notes that the additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The additional limitations are extra solution activity as set forth in the previous office action, which is not indicative of a practical application. 
Thus, the 101 rejection of the claims is maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5, 7-12, 14 and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1, 10 and 19 recite the limitations “input the measured displacement of the spot on the virtual structure into a machine learning model and determine a damage to the physical asset via execution of the machine learning model on the measured displacement of the spot of the virtual structure of the virtual asset” and “output an alert on the user interface in response to the damage determined by the machine learning model being above a predefined damage threshold” as recited in the amended claims. When looking at [0024], [0032]-[0035], [0045], [0047], FIG. 4, FIG. 5, as suggested by Applicant, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-12, 14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for calculating movements of a virtual structure using a series of mathematical calculations.
Step 1: Claims 1-3, 5 and 7-9 are directed to a system, which is a machine, which is a statutory category of invention. Claims 10-12, 14 and 16-18 are directed to a method, which is a process, which is a statutory category of invention. Claims 19-22 are directed to a non-transitory computer readable medium, which is an article of manufacture, which is a statutory category of invention. Therefore, claims 1-3, 5, 7-12, 14 and 16-22 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 10 and 19 are directed to the abstract idea of calculating movements of a virtual structure using a series of mathematical calculations, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “transform the acceleration data into Euler angles that describe an orientation of a rigid body of the physical asset,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “transform the Euler angles into deflections based on a predefined geometric relationship between an angle and a deflection of an end of a beam of the rigid body,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “simulate a digital twin of the physical asset …” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “cause, via a virtual actuator, a virtual structure the digital twin to change positions within the user interface displayed on the display screen corresponding to movement of the physical asset in physical space based on the deflections,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “and measure displacement of a spot that has been set on the virtual structure of the digital twin within the user interface, as it moves within the user interface, based on the deflections,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Also, the limitation of “input the measured displacement of the spot on the virtual structure … and determine a damage to the physical asset via execution of the machine learning model on the measured displacement of the spot of the virtual structure of the virtual asset” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 19 recite the additional elements of “a network interface”, “a user interface”, “a physical asset”, “a processor”, “a display screen”, “a computing system”, “a machine learning model” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to calculate movements of a virtual structure using a series of mathematical calculations. The limitations of “a digital twin of the physical asset via a user interface displayed on a display screen of a computing system;” and “the digital twin to change positions within the user interface displayed on the display screen” describe implementation of the invention using elements of a general purpose system, which is not sufficient to integrate the claim into a practical application. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not indicative of a practical application. (MPEP 2106.05(f)) The limitation “receive sensor data of a physical asset, the sensor data comprising acceleration data associated with a location on the physical asset;” is insignificant pre-solution activity. (MPEP 2106.05(g)) This limitation is mere data gathering in the form of receiving data as input for mathematical calculations. (MPEP 2106.05(g)) The limitation “output an alert on the user interface in response to the damage determined by the machine learning model being above a predefined damage threshold.”, is insignificant post-solution activity. (MPEP 2106.05(g)) This limitation is the display of the output of the mathematical calculations.
Step 2B: Claims 1, 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 10 and 19 recite the additional elements of “a network interface”, “a user interface”, “a physical asset”, “a processor”, “a display screen”, “a computing system”, “a machine learning model” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. The claims merely detail instructions on how to calculate movements of a virtual structure using a series of mathematical calculations. The limitations of “a digital twin of the physical asset via a user interface displayed on a display screen of a computing system;” and “the digital twin to change positions within the user interface displayed on the display screen” describe implementation of the invention using elements of a general purpose system, which is not significantly more than the abstract idea. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not significantly more than the abstract idea. (MPEP 2106.05(f)) The limitation “receive sensor data of a physical asset, the sensor data comprising acceleration data associated with a location on the physical asset;” is insignificant pre-solution activity. (MPEP 2106.05(g)) This limitation is mere data gathering in the form of receiving data as input for mathematical calculations. (MPEP 2106.05(g)) The limitation “output an alert on the user interface in response to the damage determined by the machine learning model being above a predefined damage threshold.”, is insignificant post-solution activity. (MPEP 2106.05(g)) This limitation is the display of the output of the mathematical calculations. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The courts have recognized “receiving or transmitting data over a network” as a computer function that is well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (MPEP 2106.5(d)) Additionally, as stated in US Patent Publication 2004/0233461 A1, in paragraph [0208], it is conventional for programs run on computing systems to display information, such as the output of the processor. Therefore, as shown in Section 2106.05(d) and the provided patent publication, the 2B features of the invention are “routine and conventional.”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 11 are directed to further limiting the calculation method by limiting the data received for the calculations, which is directed to “Mathematical concepts.” 
Dependent claims 3, 12 and 20 are directed to further defining the determination of data for use in the calculations and the application of that data in other calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5 and 14 are directed to filtering the data for use in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7 and 16 are directed to further calculations using linear compensation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 8 and 17 are directed to further defining the collection of data for the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 9 and 18 are directed to further defining the object used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 21 is directed to further defining the collection of data for the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 22 is directed to further defining the movement of the object that is used in the calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-3, 5, 7-12, 14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-12, 14, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krings USPPN 2016/0222946 (hereinafter “Krings”), in view of Hershey et al. USPPN 2017/0286572 (hereinafter “Hershey”), in view of Trimpe et al. “Accelerometer-based Tilt Estimation of a Rigid Body with only Rotational Degrees of Freedom” (hereinafter “Trimpe”), and in view of Goldfarb et al. USPPN 2018/0137219 (hereinafter “Goldfarb”).
Regarding claim 1, Krings teaches a network interface configured to receive sensor data of a physical asset, ([0013], [0014], [0022], [0023], [0047], Sensor data of a physical asset is generated and transmitted to the central unit through a network interface)
the sensor data comprising acceleration data associated with a location on the physical asset; ([0013], [0015], [0017], [0018], [0028], [0054], [0057], The location and acceleration of the physical asset is determined using an IMU and/or inertial sensors)
transform the Euler angles into deflections based on a predefined geometric relationship between an angle and a deflection of an end of a beam of the rigid body, (Figure 1, [0017], [0018], [0023], [0039], A predefined geometric relationship is used to transform the Euler angles into deflections)
cause, via a virtual actuator, a virtual structure .. to change positions … based on the deflections, ([0020], [0054], [0057], [0060], [0064], [0092], Actuators are used to orient the wind turbine in the simulation)
measure a displacement of a spot that has been set on the virtual structure of the digital twin … based on the deflections; and ([0017], [0018], [0039], [0054], [0057], movement of the mathematical model is measured based on the inputted data values in the form of measured rotation rates and accelerations, measured by one or several inertial measurement devices)

Krings does not explicitly disclose simulate a digital twin of the physical asset via a user interface displayed on a display screen of a computing system; cause, …, a virtual structure the digital twin to change positions within the user interface displayed on the display screen corresponding to movement of the physical asset in physical space based on the deflections, output an alert on the user interface in response to the damage determined … being above a predefined damage threshold.
Hershey discloses simulate a digital twin of the physical asset via a user interface displayed on a display screen of a computing system; (Figures 1A and 2A, [0045]-[0047], a computer is used to display the digital twin modeling system)
cause, …, a virtual structure the digital twin to change positions within the user interface displayed on the display screen corresponding to movement of the physical asset in physical space based on the deflections, (Figures 1A, 15 and 16, [0037], [0045], [0047], [0055], [0081], [0105], A digital twin of the physical structure is created in the form of a virtual asset and is continually updated with information from the physical structure and displayed. A wind strength (virtual force) is applied to digital twin.)
digital twin within the user interface, as it moves within the user interface, (Figures 1A, 15 and 16, [0037], [0045], [0047], [0055], [0081], [0105], A digital twin of the physical structure is created in the form of a virtual asset and is continually updated with information from the physical structure and displayed. A wind strength (virtual force) is applied to digital twin.)
output an alert on the user interface in response to the damage determined … being above a predefined damage threshold. (Figure 2B, [0019], [0037], [0045], [0047], [0059] [0076], [0142], A digital twin of the physical structure is created in the form of a virtual asset and is continually updated with information from the physical structure, which can be outputted on the display; Alerts are created which include when the remaining useful life meets a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Krings with the teachings of Hershey in order to implement the virtual asset of a physical asset, as both references deal with modeling of a physical structure in the virtual domain in response to sensor data from the physical structure. The benefit of doing so is that a per asset digital twin can be created for each twinned physical system, allowing the virtual asset to receive sensor data from sensors that report on the health and stability of a system, environmental conditions, and/or the system's response and state in response to commands issued to the system, so a user can estimate a system’s remaining useful life. (Hershey [0041])
	The combination of Krings and Hershey does not explicitly teach a processor configured to transform the acceleration data into Euler angles that describe an orientation of a rigid body of the physical asset, 
	Trimpe teaches a processor configured to transform the acceleration data into Euler angles that describe an orientation of a rigid body of the physical asset, (Page 2633 Section C, Page 2634 Section A and B, Page 2635 Section B, Using acceleration data is used to calculate Euler angles of the rigid body)
Examiner’s Note: Trimpe is cited in the interest of compact prosecution. The Hershey reference also teaches a processor and display in [0142].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Krings and Hershey with the teachings of Trimpe in order to transform acceleration data into Euler angles, as all the references deal with modeling of a physical structure. Trimpe would modify the combination of Krings and Hershey by providing the processor with the programmed equations necessary to transform the acceleration data into Euler angles. The benefit of doing so is it is advantageous to use the tilt estimation technique as it is independent of the estimate of any rigid body dynamics as well as, the estimator is equally well applicable in quasi-static environments and in highly dynamic ones. (Trimpe Page 2636 Section IV)
	The combination of Krings, Hershey and Trimpe does not explicitly teach input the measured displacement of the spot on the virtual structure into a machine learning model and determine a damage to the physical asset via execution of the machine learning model on the measured displacement of the spot of the virtual structure of the virtual asset, an alert … by the machine learning model.
	Goldfarb teaches input the measured displacement of the spot on the virtual structure into a machine learning model and determine a damage to the physical asset via execution of the machine learning model on the measured displacement of the spot of the virtual structure of the virtual asset, (Figure 1A, 1B, 2A, 3, [0005], [0037], [0051], [0059], [0061], [0077], the displacement is used in the machine learning model to determine a damage of the twinned system)
an alert … by the machine learning model. (Figure 1A, 1B, 2B, [0051], [0059], alerts are sent by the modeling system that uses machine learning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Krings, Hershey and Trimpe with the teachings of Goldfarb in order to use a machine learning model in the system, as all the references deal with modeling of a physical structure. Goldfarb would modify the combination of Krings, Hershey and Trimpe by incorporating a machine learning model into the system. The benefit of doing so is the machine learning techniques generate predictive models that are useful for making future decisions. (Goldfarb [0005])

Regarding claim 2, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein sensor data further comprises at least one of orientation information, rotation information, translation information, and velocity information of the physical asset. ([0013], [0017], [0023], [0027], orientation, rotation, translation, velocity and acceleration information of the physical structure are used in calculating position information)

Regarding claim 3, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein the processor is further configured to determine rotation information of a structure of the physical asset with respect to a fixed axis, and ([0013], [0023], [0056], [0057], rotation information with respect to a fixed axis is determined)
apply the rotation information … to generate the displacement of the spot on the virtual structure of the virtual asset. ([0053], [0054], [0057], The rotation inputted into the mathematical model of the structure)
Krings does not explicitly teach a digital twin
Hershey teaches a digital twin (Figures 1A, 2A, 2B, [0045]-[0047], a computer is used to display the digital twin modeling system)

Regarding claim 5, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein the processor is further configured to filter the Euler angles with a lowpass filter and ([0027], [0036], [0088], [0106], A low pass filter, filters the Euler angles)
transform the filtered Euler angles into the deflections. ([0017], [0018], [0023], [0039], the Euler angles are transformed into virtual deflections)

Regarding claim 7, the combination Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein the processor is further configured to perform compensation on the acceleration data based on a linear compensation factor of the physical asset to generate compensated acceleration information. ([0016], A compensation factor is used on the acceleration information)

Regarding claim 8, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein the processor is configured to measure the displacement of the spot on the virtual structure of … via one or more virtual sensors that are positioned on the spot on … in the virtual simulation space. ([0054], [0057], movement of the mathematical model is measured based on the inputted data values in the form of measured rotation rates and accelerations, measured by one or several inertial measurement devices in the virtual simulation space) 
Krings does not explicitly teach a digital twin
Hershey teaches a digital twin (Figures 1A, 2A, 2B, [0045]-[0047], a computer is used to display the digital twin modeling system)


In regards to claim 10, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 11, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 12, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 14, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 16, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 17, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the computer readable embodiment of claim 10 with similar limitations to claim 10, and is such rejected using the same reasoning found in claim 10.

In regards to claim 20, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Regarding claim 21, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches wherein the processor measures the displacement of the spot on the virtual structure of … in the simulation space ([0013], [0015], [0017], [0018], [0028], [0054], [0057], The movement of the physical asset at the measurement location is determined; movement of the mathematical model is measured based on the inputted data values in the form of measured rotation rates and accelerations, measured by one or several inertial measurement devices)
Krings does not explicitly teach a digital twin, and controls the output to display information about the measured displacement. 
Hershey teaches a digital twin (Figures 1A, 2A, 2B, [0045]-[0047], a computer is used to display the digital twin modeling system)
displays information about the measured displacement. ([0019], [0037], [0045], A digital twin of the physical structure is created in the form of a virtual asset and is continually updated with information from the physical structure, which can be outputted on the display)
Examiner’s Note: The calculation of displacement at a point is also taught by the Yamazaki reference in at least Figure 3.

Regarding claim 22, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. Krings teaches … stimulate movement to the virtual structure of the virtual asset, via a virtual actuator, during simulation of the virtual asset … . ([0020], [0054], [0057], [0060], [0064], [0092], Actuators are used to orient the wind turbine in the simulation)
Krings does not explicitly teach the processor … a user interface; a digital twin
Hershey teaches the processor … a user interface. ([0142], [0149], a processor and user interface are used by the system)
a digital twin (Figures 1A, 2A, 2B, [0045]-[0047], a computer is used to display the digital twin modeling system)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krings, in view of Hershey, in view of Trimpe, in view of Goldfarb and in further view of Tuegel et al. “Reengineering Aircraft Structural Life Prediction Using a Digital Twin” (hereinafter “Tuegel”).

Regarding claim 9, the combination of Krings, Hershey, Trimpe and Goldfarb teach the limitations of claim 1. 
Hershey teaches digital twin comprises a moving image (Figures 1A, 2A, 2B, [0045]-[0047], [0050], [0076], a computer is used to display an animated digital twin modeling system)
The combination of Krings, Hershey, Trimpe and Goldfarb do not explicitly teach a digital replica of the physical asset, and at least one virtual sensor is placed inside a virtual beam of the virtual structure.
However, Tuegel discloses the known technique of disclose a digital replica of the physical asset, and at least one virtual sensor is placed inside a virtual beam of the virtual structure. (Page 2, Section 2, Right Column, Second paragraph, The model (digital replica) itself becomes a virtual sensor, interpolating sparse acquired data over the entire airframe) This known technique is applicable to the system of Krings, Hershey and Yamazaki as they all share characteristics and capabilities, namely, they are directed to using a virtual model to replicate a physical asset. 
One of ordinary skill in the art would have recognized, before the effective filing date of the instant application, that applying the known technique of Tuegel would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tuegel to the teachings of the combination of Krings, Hershey, Trimpe and Goldfarb would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such virtual sensors inside of a virtual beam into similar systems. Further, placing a virtual sensor inside of a virtual beam of a virtual structure inside of the combination of Krings, Hershey and Trimpe, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed information to be presented to the user about the entire physical asset, resulting in a better estimate of a system’s remaining useful life. Also, a virtual sensor may sense un-measurable parameters when there is no sensor available, or when a suitable sensor is impractical, or the sensor in use has failed. (Hershey [0062])

In regards to claim 18, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reifsnider et al. “Multiphysics Stimulated Simulation Digital Twin Methods for Fleet Management”: Also teaches the use of a digital twin model that keeps track of the remaining useful life (RUL) through displacement damage and alerts the user of the RUL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147